 



Exhibit 10.62
National Consumer Cooperative Bank
 
Fifth Amendment
Dated as of February 25, 2008
to
NOTE PURCHASE AND UNCOMMITTED MASTER SHELF AGREEMENT
Dated as of December 28, 2001
 
Re: $55,000,000 5.62 % Senior Notes Due 2009
$50,000,000 5.60 % Senior Notes Due 2010
 

 



--------------------------------------------------------------------------------



 



Fifth Amendment
     This Fifth Amendment dated as of February 25, 2008 (this “Amendment”) to
the Note Purchase and Uncommitted Master Shelf Agreement dated as of
December 28, 2001 is between National Consumer Cooperative Bank (d/b/a/ National
Cooperative Bank), a banking corporation chartered pursuant to the National
Consumer Cooperative Bank Act, as amended, 12 U.S.C. §§3001-3051 (the
“Company”), and each of the institutions which is a signatory to this Amendment
(collectively, the “Noteholders”).
Recitals:
     A. The Company and each of the Noteholders have heretofore entered into the
Note Purchase and Uncommitted Master Shelf Agreement dated as of December 28,
2001 (as amended and in effect on the date hereof, the “Note Agreement”). The
Company has heretofore issued $55,000,000 of its 5.62 % Senior Notes Due
December 28, 2009 and $50,000,000 of its 5.60% Senior Notes Due December 28,
2010 (collectively, the “Notes”) pursuant to the Note Agreement.
     B. The Company and the Noteholders now desire to amend the Note Agreement
in the respects, but only in the respects, hereinafter set forth.
     C. Capitalized terms used herein shall have the respective meanings
ascribed thereto in the Note Agreement unless herein defined or the context
shall otherwise require.
     D. All requirements of law have been fully complied with and all other acts
and things necessary to make this Amendment a valid, legal and binding
instrument according to its terms for the purposes herein expressed have been
done or performed.
     Now, therefore, upon the full and complete satisfaction of the conditions
precedent to the effectiveness of this Amendment set forth in Section 3.1
hereof, and in consideration of good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Company and the Noteholders do
hereby agree as follows:
Section 1. Amendments.
     Section 1.1. Paragraph 5M shall be and is hereby amended by replacing it in
its entirety as follows:
     5M. Paid-in-Capital. The Company will at all times limit its
‘Paid-in-Capital’ (as determined in accordance with GAAP) in NCB Financial
Corporation to an aggregate amount not to exceed 35% of Consolidated Adjusted
Net Worth at the time of such investment.

 



--------------------------------------------------------------------------------



 



     Section 1.2. Prudential hereby designates the following individuals as
“Authorized Officers” for purposes of the Note Agreement:
Paul L. Meiring
Paul Price
Yvonne M. Guajardo
Engin W. Okaya
Section 2. Representations and Warranties of the Company.
     Section 2.1. To induce the Noteholders to execute and deliver this
Amendment (which representations shall survive the execution and delivery of
this Amendment), the Company represents and warrants to the Noteholders that:
     (a) the Company is a corporation duly organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation, and the
Company has the corporate power and authority to execute and deliver this
Amendment and to perform the provisions hereof and the provisions of the Note
Agreement, as amended by this Amendment;
     (b) this Amendment has been duly authorized by all necessary corporate
action on the part of the Company, and this Agreement constitutes a legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
(i) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law);
     (c) the Note Agreement, as amended by this Amendment, constitutes a legal,
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
(i) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law);
     (d) the execution, delivery and performance by the Company of this
Amendment will not (i) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of the Company or any Subsidiary under, any indenture, mortgage, deed of trust,
loan, purchase or credit agreement, lease, corporate charter or by-laws, or any
other agreement or instrument to which the Company or any Subsidiary is bound or
by which the Company or any Subsidiary or any of their respective properties may
be bound or affected, (ii) conflict with or result in a breach of any of the
terms, conditions or provisions of any order, judgment, decree, or ruling of any
court, arbitrator or Governmental Authority applicable to the Company or any
Subsidiary or (iii) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the Company or any
Subsidiary;

-2-



--------------------------------------------------------------------------------



 



     (e) no consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution or delivery by the Company of this Amendment or performance by the
Company of the Note Agreement, as amended by this Amendment;
     (f) as of the date hereof and after giving effect to this Amendment, no
Default or Event of Default has occurred which is continuing; and
     (g) all the representations and warranties contained in Section 8 of the
Note Agreement are true and correct in all material respects with the same force
and effect as if made by the Company on and as of the date hereof; provided that
Schedule 8O to the Note Agreement is amended by substituting the attached
Schedule 8O.
Section 3. Conditions to Effectiveness of This Amendment.
     Section 3.1. This Amendment shall not become effective until, and shall
become effective when, each and every one of the following conditions shall have
been satisfied:
     (a) executed counterparts of this Amendment, duly executed by the Company
and the Required Holders of the Notes, shall have been delivered to the
Noteholders;
     (b) the representations and warranties of the Company set forth in
Section 2 hereof are true and correct on and with respect to the date hereof;
and
     (c) such additional documents or certificates with respect to legal matters
or corporate or other proceedings related to the transactions contemplated
hereby as may be reasonably requested by the Noteholders.
Upon satisfaction of all of the foregoing, this Amendment shall become
effective.
Section 4. Miscellaneous.
     Section 4.1. This Amendment shall be construed in connection with and as
part of the Note Agreement, and except as modified and expressly amended by this
Amendment, all terms, conditions and covenants contained in the Note Agreement
and the Notes are hereby ratified and shall be and remain in full force and
effect.
     Section 4.2. Any and all notices, requests, certificates and other
instruments executed and delivered after the execution and delivery of this
Amendment may refer to the Note Agreement without making specific reference to
this Amendment but nevertheless all such references shall include this Amendment
unless the context otherwise requires.

-3-



--------------------------------------------------------------------------------



 



     Section 4.3. The descriptive headings of the various Sections or parts of
this Amendment are for convenience only and shall not affect the meaning or
construction of any of the provisions hereof.
     Section 4.4. This Amendment shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the law of the State
of New York excluding choice-of-law principles of the law of such State that
would require the application of the laws of a jurisdiction other than such
State.
[Signature pages follow.]

-4-



--------------------------------------------------------------------------------



 



     Section 4.5. The execution hereof by you shall constitute a contract
between us for the uses and purposes hereinabove set forth, and this Amendment
may be executed in any number of counterparts, each executed counterpart
constituting an original, but all together only one agreement.

                  NATIONAL CONSUMER COOPERATIVE BANK    
 
           
 
  By        
 
     
 
Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



Accepted and Agreed to:

                  THE PRUDENTIAL INSURANCE COMPANY OF AMERICA    
 
           
 
  By        
 
     
 
Vice President    

                      PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY    
 
                    By:   Prudential Investment Management, Inc.,
as investment manager    
 
               
 
      By        
 
         
 
Vice President    
 
                   
FARMERS NEW WORLD LIFE INSURANCE COMPANY
   
 
                    By:   Prudential Private Placement Investors, L.P. (as
Investment Advisor)    
 
                    By:   Prudential Private Placement Investors, Inc. (as its
General Partner)    
 
               
 
      By:        
 
         
 
   Vice President    
 
                    GIBRALTAR LIFE INSURANCE CO., LTD.    
 
                    By:   Prudential Investment Management (Japan), Inc., as
Investment Manager    
 
                    By:   Prudential Investment Management, Inc., as Sub-Adviser
   
 
               
 
      By:        
 
         
 
   Vice President    

-2-



--------------------------------------------------------------------------------



 



                      PHYSICIANS MUTUAL INSURANCE COMPANY    
 
                    By:   Prudential Private Placement Investors, L.P. (as
Investment Advisor)    
 
                    By:   Prudential Private Placement Investors, Inc. (as its
General Partner)    
 
               
 
      By:        
 
         
 
   Vice President    
 
                    MTL INSURANCE COMPANY    
 
                    By:   Prudential Private Placement Investors, L.P. (as
Investment Advisor)    
 
                    By:   Prudential Private Placement Investors, Inc. (as its
General Partner)    
 
               
 
      By:        
 
         
 
   Vice President    
 
                    TIME INSURANCE COMPANY    
 
                    By:   Prudential Private Placement Investors, L.P. (as
Investment Advisor)    
 
                    By:   Prudential Private Placement Investors, Inc. (as its
General Partner)    
 
               
 
      By:        
 
         
 
   Vice President    
 
                    AMERICAN BANKERS INSURANCE
COMPANY OF FLORIDA, INC.    
 
                    By:   Prudential Private Placement Investors, L.P. (as
Investment Advisor)    
 
                    By:   Prudential Private Placement Investors, Inc. (as its
General Partner)    
 
               
 
      By:        
 
         
 
Vice President    

-3-